DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 8 August 2019. Claim(s) 1-13 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8 November 2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  
(A) At line 2: “the 80 degree position” and “the -25 degree position” are suggested to be ---an 80 degree position--- and ---a -25 degree position---. Appropriate correction is required.

Claim(s) 12 is/are objected to because of the following informalities:  
(A) At line 1: “LP compressor” is suggested to be ---low pressure compressor---. Appropriate correction is required.

Claim(s) 13 is/are objected to because of the following informalities:  
(A) At line 5: “set” is suggested to be ---sets---. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0287907 to Agrawal et al. (hereinafter “AGRAWAL”) in view of United States Patent No. 4,678,398 to Dodge et al. (hereinafter “DODGE”) and further in view of United States Patent No. 8,210,800 to Suciu et al. (hereinafter “SUCIU”).

(A) Regarding Claim 1:
	AGRAWAL teaches:
A turboshaft engine for a rotorcraft (Fig. 3), the turboshaft gas turbine engine comprising:

a first set of variable guide vanes (58, Fig. 2) disposed upstream of the low pressure compressor and a second set of variable guide vanes (58, Fig. 2) disposed upstream of the high pressure compressor.
However, the difference between AGRAWAL and the claimed invention is that AGRAWAL does not explicitly teach the low pressure compressor section including a mixed flow rotor.
	DODGE teaches:
A mixed-flow compressor rotor (22) at the inlet to the engine and upstream of a high pressure compressor section (34), wherein a diffuser is positioned after the mixed-flow compressor rotor.
Accordingly, the prior art references teach an axial flow compressor section and a mixed-flow compressor section are elements that are known in the art for pressurizing the air entering into the engine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low pressure compressor section of AGRAWAL by substituting the axial flow compressor stages for the single stage mixed-flow rotor with diffuser because both elements were known equivalents for pressurizing the air entering into the engine prior to the downstream high pressure compressor section (DODGE column 4, lines 62-66).

However, the difference between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the first set of variable guide vanes being mechanically decoupled from the second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another.
	SUCIU teaches:
A first set of variable guide vanes being mechanically decoupled from a second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another (column 1, lines 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the first set of variable vanes to a first unison ring associated with a first actuator and couple the second set of variable vanes to a second unison ring associated with a second actuator, as taught by SUCIU, in order to rotate the variable vanes of the respect variable vane sets and thereby achieve the predictable result of a variable compressor vane system to effectively utilize engine power capacity and enhance transitional performance (SUCIU column 1, lines 8-11).

(B) Regarding Claim 7:
	AGRAWAL as modified by DODGE and SUCIU further teaches:
The low pressure compressor includes only a single mixed flow rotor (22, DODGE Fig. 1).

	(C) Regarding Claim 8:
	AGRAWAL teaches:

a low pressure spool having a low pressure compressor section (18a) to a low pressure turbine section (34a), a high pressure spool having a high pressure compressor section (22a) to a high pressure turbine section (30a), the spools independently rotatable relative to one another (i.e. the spools are concentric); and
a first set of variable guide vanes (58, Fig. 2) disposed upstream of the low pressure compressor and a second set of variable guide vanes (58, Fig. 2) disposed upstream of the high pressure compressor.
However, the difference between AGRAWAL and the claimed invention is that AGRAWAL does not explicitly teach the low pressure compressor section including a mixed flow rotor.
	DODGE teaches:
A mixed-flow compressor rotor (22) at the inlet to the engine and upstream of a high pressure compressor section (34), wherein a diffuser is positioned after the mixed-flow compressor rotor.
Accordingly, the prior art references teach an axial flow compressor section and a mixed-flow compressor section are elements that are known in the art for pressurizing the air entering into the engine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low pressure compressor section of AGRAWAL by substituting the axial flow compressor stages for the single stage mixed-flow rotor with diffuser because both elements were known equivalents for 
The substitution would have resulted in the predictable result of reducing the number of axial compression stages (DODGE column 1, lines 31-33).	
However, the difference between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the variable guide vanes configured to be independently operable relative to one another.
	SUCIU teaches:
A first set of variable guide vanes being mechanically decoupled from a second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another (column 1, lines 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the first set of variable vanes to a first unison ring associated with a first actuator and couple the second set of variable vanes to a second unison ring associated with a second actuator, as taught by SUCIU, in order to rotate the variable vanes of the respect variable vane sets and thereby achieve the predictable result of a variable compressor vane system to effectively utilize engine power capacity and enhance transitional performance (SUCIU column 1, lines 8-11).

(D) Regarding Claim 9:
	AGRAWAL as modified by DODGE and SUCIU further teaches:
The low pressure compressor includes only a single mixed flow rotor (22, DODGE Fig. 1).


Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of DODGE and SUCIU, as applied to claim 1 and 8, respectively, above, and further in view of United States Patent No. 6,488,469 to Youssef et al.

(A) Regarding Claim 2:
AGRAWAL as modified by DODGE and SUCIU teaches the turboshaft engine of claim 2, however, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the high pressure compressor includes a mixed flow rotor.
	YOUSSEF teaches:
The high pressure spool includes a compressor section having a mixed-flow rotor stage (Fig. 3).
Accordingly, the prior art references teach an axial flow compressor section and a mixed-flow compressor section with centrifugal compressor are elements that are known in the art for pressurizing the air entering into the engine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high pressure compressor section of AGRAWAL by substituting the axial flow compressor stages for the single stage mixed-flow rotor with centrifugal compressor because both elements were known equivalents for pressurizing the air entering into the engine prior to the downstream high pressure compressor section (YOUSSEF column 5, lines 50-53).
The substitution would have resulted in the predictable result of reducing the number of axial compression stages (YOUSSEF column 5, lines 34-37).

	(B) Regarding Claim 10:

	YOUSSEF teaches:
The high pressure spool includes a compressor section having a mixed-flow rotor stage (Fig. 3).
Accordingly, the prior art references teach an axial flow compressor section and a mixed-flow compressor section with centrifugal compressor are elements that are known in the art for pressurizing the air entering into the engine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high pressure compressor section of AGRAWAL by substituting the axial flow compressor stages for the single stage mixed-flow rotor with centrifugal compressor because both elements were known equivalents for pressurizing the air entering into the engine prior to the downstream high pressure compressor section (YOUSSEF column 5, lines 50-53).
The substitution would have resulted in the predictable result of reducing the number of axial compression stages (YOUSSEF column 5, lines 34-37).


Claim(s) 3-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of DODGE and SUCIU, as applied to claims 1 and 8, respectively, above, as evidenced by United States Patent Application Publication No. 2003/0066294 to Mannarino (hereinafter “MANNARINO”).


AGRAWAL as modified by DODGE and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the first set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

(B) Regarding Claim 4:
AGRAWAL as modified by DODGE and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the second set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a 

(C) Regarding Claim 5:
AGRAWAL as modified by DODGE and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the first set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the 

(D) Regarding Claim 11:
AGRAWAL as modified by DODGE and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

(E) Regarding Claim 12:
AGRAWAL as modified by DODGE and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of DODGE and SUCIU, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2010/0164234 to Bowman et al. (hereinafter “BOWMAN”).

(A) Regarding Claim 6:
	AGRAWAL as modified by DODGE and SUCIU teaches:
		A high pressure turbine section (AGRAWAL Fig. 3, 30a).
However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the turbine section includes a single turbine stage.
	BOWMAN teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a single turbine stage at the high pressure turbine section, as taught by BOWMAN, in order to expand flow following the combustion section (BOWMAN paragraph 0013) and thereby achieve the predictable result of driving the high pressure compressor (BOWMAN paragraph 0013).

	

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of DODGE and SUCIU, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2016/0333782 to Morgan (hereinafter “MORGAN”) and United States Patent No. 4,252,498 to Radcliffe et al. (hereinafter “RADCLIFFE”).

(A) Regarding Claim 13:
	AGRAWAL as modified by DODGE and SUCIU teaches:
		A dual spool turbine engine (AGRAWAL Fig. 3).
However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach an intermediate spool including an intermediate pressure compressor and an intermediate pressure turbine, and a third set of variable guide vanes disposed at an inlet of the intermediate pressure compressor, the third set of variable guide vanes operable independently of the other two set of variable guide vanes.
	MORGAN teaches:
An intermediate spool including an intermediate pressure compressor and an intermediate pressure turbine (paragraph 0021)

However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach a third set of variable guide vanes disposed at an inlet of the intermediate pressure compressor, the third set of variable guide vanes operable independently of the other two set of variable guide vanes.
RADCLIFFE teaches:
	An intermediate compressor (18, Fig. 1) has variable inlet guide vanes (30).
Thus, the prior art references teach all of the claimed elements. The only difference between the claimed invention and the prior art is the combination of the “old elements” in a single prior art reference. The combination of known elements is achieved by a known process of including variable inlet guide vanes at the intermediate compressor. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, the variable guide vanes will modulate flow into the intermediate compressor.
Therefore, the results would be predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include variable guide vanes at the intermediate compressor since, in combination, each element merely performs the same function as it does separately and variable inlet guide vanes can be used in combination with intermediate compressors to achieve the predictable results of modulation of the flow (column 3, lines 5-9).
NOTE ON PRIOR ART INTERPRETATION:


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0113996 to Cai et al teaches a first and second set of variable guide vanes with respective schedules, US 2011/0185738 to Bastnegel et al. teaches the low pressure and high pressure compressors can have mixed axial/centrifugal sections, US 8,231,341 to Anderson et al. teaches a hybrid compressor with mixed flow rotor, US 9,366,260 to Bradbrook et al. teaches a mixed flow compressor rotor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745